DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3, 4, 7, 14, 15, and 18 are objected to because of the following informalities:  
“a bra pad when placed on the body of a wearer” (claim 1) should read “a bra pad configured to be placed on a body of a wearer,” to enhance clarity and maintain consistent antecedent basis
“in the aggregate” (claims 3, 14) should read “together” or “in combination,” to enhance clarity
“the neckline of the wearer” (claims 4, 15) should read “a neckline of the wearer,” to enhance clarity and maintain consistent antecedent basis
“the bottom portion of a breast of the wearer” (claims 7, 18) should read “a bottom portion of a breast of the wearer,” to enhance clarity and maintain consistent antecedent basis
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8-10, 16, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 16 recite the limitation “wherein the stretchable material of the first zone comprises stretching properties sufficient to allow the first zone of the bra pad to cover a portion of the wearer’s breast.” The limitation is indefinite, as it is unclear what stretch values/degrees are included or excluded by the term “sufficient to allow the first zone of the bra pad to cover a portion of the wearer’s breast.” As such, the metes and bounds of the claim limitation cannot be readily ascertained. For purposes of examination, the Examiner will interpret the limitation as follows: “wherein the stretchable material of the first zone is configured to allow the first zone of the bra pad to cover a portion of the wearer’s breast.”
Similarly, claims 10 and 21 recite the limitation “wherein the rigid material comprises sufficient stretching properties to allow the second zone to flex along the bottom of the wearer’s breast,” which is indefinite for at least the reason(s) discussed above. For purposes of examination, the Examiner will interpret the limitation as follows: “wherein the rigid material is configured to allow the second zone to flex along the bottom of the wearer’s breast.”
Claim 8 recites the limitation “wherein the second zone comprises a portion of fabric that extends substantially vertically from the second zone along an outer edge of the bra pad and is coupled to the first zone.” The limitation is indefinite, as it is unclear whether the recited portion of fabric is synonymous with the rigid material of the second zone as previously recited in claim 1, or if the portion of fabric is provided in addition to the rigid material. Furthermore, it is unclear how the portion of fabric is included by the second zone but also extends from the second zone. For purposes of examination, the Examiner will interpret the portion of fabric as being a separate entity from the rigid material of the second zone, in accordance with the sling portion (124) described in paragraphs 0036-0039 of the specification, and will interpret the limitation as follows: “wherein the second zone further comprises a portion of fabric that extends substantially vertically from the rigid material along an outer edge of the bra pad and is coupled to the first zone.”
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 12-18 (regarding claims 5 and 16, as best as can be understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US PG Pub 2010/0056022).
Regarding claim 1, Liu discloses a bra pad (2, see Fig. 8) when placed on the body of a wearer (see at least Abstract and paragraphs 0003, 0084-0089, and 0107-0114) comprising: 
a first zone (32) comprising a stretchable material (see paragraphs 0107-0120); and 
a second zone (30) coupled to the first zone (see Fig. 8 and paragraphs 0107-0114) and comprising a rigid material (see paragraphs 0107-0120; note that the limitation “rigid material” is being interpreted in light of the specification to refer to a firm stabilizing material that is configured to provide additional support to the breasts while still being somewhat flexible, and is not completely rigid in the traditional sense of the word “rigid”; see paragraphs 0035 and 0037-0038 of the instant specification).

Regarding claim 2, Liu further discloses a third zone (31) arranged between the first zone (32) and second zone (30) and comprising a lightweight, stretchable material (see Fig. 8 and paragraphs 0107-0120 and exemplary densities/thicknesses disclosed in paragraphs 0126-0145; intermediate zone 31 has an intermediate softness/elasticity and is at least somewhat stretchable; furthermore, intermediate zone 31 is made of a relatively soft foam of relatively small thickness and is lightweight inasmuch as claimed; the Examiner notes that claim 2 does not specify any particular material weight, density, or thickness).

Regarding claim 3, Liu further discloses wherein the first zone (32), the second zone (30), and the third zone (31) in the aggregate are coextensive with the entire surface area of the bra pad (see at least Fig. 8 and paragraphs 0084-0090 and 0107-0114).

Regarding claim 4, Liu further discloses wherein the first zone (32) is a top zone of the bra pad that extends along and fits against the neckline of the wearer (see Figs. 1 and 8 and paragraphs 0084-0086, 0109, and 0118).

Regarding claim 5, Liu further discloses wherein the stretchable material of the first zone (32) comprises stretching properties sufficient to allow the first zone of the bra pad to cover a portion of the wearer's breast (see paragraphs 0107-0118).

Regarding claim 6, Liu further discloses wherein the first zone (32) is adapted to recover and fit against the neckline of the wearer as the wearer's body fluctuates in size and shape (see paragraphs 0107-0118; first zone 32 comprises an elastic material that is configured to “fit slight variations in body sizes” and is therefore capable of elastically conforming to the wearer’s neckline as the wearer’s body fluctuates in size/shape).
It is noted that the recitation of “adapted to recover and fit against the neckline of the wearer as the wearer's body fluctuates in size and shape” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Liu discloses the structure as claimed, and further discloses an elastic material with elastic properties (i.e., capable of stretching and “recovering” after being stretched/flexed) and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 7, Liu further discloses wherein the second zone (30) is a bottom zone of the bra pad that extends along the bottom portion of a breast of the wearer to support the breast from the bottom of the bra pad (see Figs. 1 and 8 and paragraphs 0084-0086, 0109, and 0119). 

Regarding claim 12, Liu discloses a method for manufacturing a bra pad (2; see Figs. 2-8 and paragraphs 0090-0120), comprising:
providing a first zone (32) comprising a stretchable material (see paragraphs 0107-0120); and 
coupling a second zone (30) comprising a rigid material to the first zone (see Fig. 8 and paragraphs 0107-0120; note that the limitation “rigid material” is being interpreted in light of the specification to refer to a firm stabilizing material that is configured to provide additional support to the breasts while still being somewhat flexible, and is not completely rigid in the traditional sense of the word “rigid”; see paragraphs 0035 and 0037-0038 of the instant specification).

Regarding claim 13, Liu further discloses arranging a third zone (31) between the first zone (32) and second zone (30), wherein the third zone comprises a lightweight, stretchable material (see Fig. 8 and paragraphs 0107-0120 and exemplary densities/thicknesses disclosed in paragraphs 0126-0145; intermediate zone 31 has an intermediate softness/elasticity and is at least somewhat stretchable; furthermore, intermediate zone 31 is made of a relatively soft foam of relatively small thickness and is lightweight inasmuch as claimed; the Examiner notes that claim 13 does not specify any particular material weight, density, or thickness).

Regarding claim 14, Liu further discloses wherein the first zone (32), the second zone (30), and the third zone (31) in the aggregate are coextensive with the entire surface area of the bra pad (see at least Fig. 8 and paragraphs 0084-0090 and 0107-0114).

Regarding claim 15, Liu further discloses wherein the first zone (32) is a top zone of the bra pad that extends along and fits against the neckline of the wearer (see Figs. 1 and 8 and paragraphs 0084-0086, 0109, and 0118).

Regarding claim 16, Liu further discloses wherein the stretchable material of the first zone (32) comprises stretching properties sufficient to allow the first zone of the bra pad to cover a portion of the wearer's breast (see paragraphs 0107-0118).

Regarding claim 17, Liu further discloses wherein the first zone (32) is adapted to recover and fit against the neckline of the wearer as the wearer's body fluctuates in size and shape (see paragraphs 0107-0118; first zone 32 comprises an elastic material that is configured to “fit slight variations in body sizes” and is therefore capable of elastically conforming to the wearer’s neckline as the wearer’s body fluctuates in size/shape).
It is noted that the recitation of “adapted to recover and fit against the neckline of the wearer as the wearer's body fluctuates in size and shape” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Liu discloses the structure as claimed, and further discloses an elastic material with elastic properties (i.e., capable of stretching and “recovering” after being stretched/flexed) and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 18, Liu further discloses wherein the second zone (30) is a bottom zone of the bra pad that extends along the bottom portion of a breast of the wearer to support the breast from the bottom of the bra pad (see Figs. 1 and 8 and paragraphs 0084-0086, 0109, and 0119). 

Claims 1, 10, 12, and 21 (regarding claims 10 and 21, as best as can be understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falla et al. (herein Falla)(US PG Pub 2006/0025041).
Regarding claim 1, Falla discloses a bra pad (95, see Figs. 12-13) when placed on the body of a wearer (see at least Abstract and paragraphs 0027-0030 and 0039-0041) comprising: 
a first zone (portion of cup 95 not covered by support layer 35, see Fig. 12) comprising a stretchable material (see paragraphs 27 and 0040-0041; the first zone is made of a stretchable lofted material 30 such as a circularly knitted fabric); and 
a second zone (35) coupled to the first zone (see Fig. 12 and paragraphs 0027-0029 and 0039-0041) and comprising a rigid material (see paragraphs 0027-0029 and 0039-0041; note that the limitation “rigid material” is being interpreted in light of the specification to refer to a firm stabilizing material that is configured to provide additional support to the breasts while still being somewhat flexible, and is not completely rigid in the traditional sense of the word “rigid”; see paragraphs 0035 and 0037-0038 of the instant specification).

Regarding claim 10, Falla further discloses wherein the rigid material (35) comprises sufficient stretching properties to allow the second zone to flex along the bottom of the wearer's breast (see Fig. 12 and paragraphs 0027-0029 and 0039-0041; rigid material 35 is a warp knit material is therefore at least somewhat stretchable and flexible).
It is noted that the recitation of “to allow the second zone to flex along the bottom of the wearer's breast” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Falla discloses the structure as claimed and further discloses a warp knit material, which has stretch/flex properties, and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 12, Falla discloses a method for manufacturing a bra pad (95; see Figs. 1-13 and paragraphs 0027-0041), comprising:
providing a first zone (portion of cup 95 not covered by support layer 35, see Fig. 12) comprising a stretchable material (see paragraphs 27 and 0040-0041; the first zone is made of a stretchable lofted material 30 such as a circularly knitted fabric); and 
coupling a second zone (35) comprising a rigid material to the first zone (see Fig. 12 and paragraphs 0027-0029 and 0039-004; note that the limitation “rigid material” is being interpreted in light of the specification to refer to a firm stabilizing material that is configured to provide additional support to the breasts while still being somewhat flexible, and is not completely rigid in the traditional sense of the word “rigid”; see paragraphs 0035 and 0037-0038 of the instant specification).

Regarding claim 21, Falla further discloses wherein the rigid material (35) comprises sufficient stretching properties to allow the second zone to flex along the bottom of the wearer's breast (see Fig. 12 and paragraphs 0027-0029 and 0039-0041; rigid material 35 is a warp knit material is therefore at least somewhat stretchable and flexible).
It is noted that the recitation of “to allow the second zone to flex along the bottom of the wearer's breast” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Falla discloses the structure as claimed and further discloses a warp knit material, which has stretch/flex properties, and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9 and 19-20 (regarding claims 8-9, as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Falla, as applied to claims 1 and 12 above, in view of Mone et al. (herein Mone)(US PG Pub 2009/0311943).



Regarding claim 8, Falla discloses the limitations of claim 1, as discussed above, but fails to further disclose wherein the second zone comprises a portion of fabric that extends substantially vertically from the second zone along an outer edge of the bra pad and is coupled to the first zone, and further wherein the portion of fabric is adapted to push a breast of the wearer forward to prevent the breast from bulging out of the bra pad.
However, Mone teaches a bra cup (11B) for a brassiere (10), wherein the bra cup includes an outer pad (111B) and a portion of fabric (sling 12B, which is made of a woven satin fabric, see paragraph 0047) that extends substantially vertically from a bottom portion of the outer pad along an outer edge of the bra pad and is coupled to a top portion of the outer pad (adjacent shoulder strap attachment point 20; see Figs. 1-6 and paragraphs 0042-0057), so as to provide additional support, uplift, and enhanced shape to the wearer’s breasts (see paragraphs 0046-0047, 0052-0057, and 0060).
Therefore, based on Mone’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Falla’s bra pad to further include a portion of fabric that extends substantially vertically from the second zone along an outer edge of the bra pad and is coupled to the first zone; as doing so would provide additional support, uplift, and enhanced shape to the wearer’s breasts.
Regarding the limitation “wherein the portion of fabric is adapted to push a breast of the wearer forward to prevent the breast from bulging out of the bra pad,” Mone teaches wherein the breast sling (12B) is configured to provide directional support while decreasing the appearance of “unsightly bulges” (see paragraphs 0046-0047, 0052-0057, and 0059-0060), and is therefore capable of pushing a breast of the wearer forward to prevent the breast from bulging out of the bra pad, depending on the intended wearer’s breast size/proportions. See also Fig. 6 which clearly depicts wherein the sling (12) is configured to support the weight of the wearer’s breast to allow the breast to be pushed at least slightly in a forward direction (i.e., towards the left side of Fig. 6). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
It is noted that the recitation of “wherein the portion of fabric is adapted to push a breast of the wearer forward to prevent the breast from bulging out of the bra pad” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Falla and Mone together teach the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 9, the modified bra pad of Falla (i.e., Falla in view of Mone) is further disclosed wherein the portion of fabric (12B of Mone) is overlapped with a portion of the first zone (portion of cup 95 of Falla not covered by support layer 35, see Fig. 12 of Falla in conjunction with Fig. 2 of Mone) to create a section of rigid material (due to the “rigid” woven satin fabric of sling 12B of Mone; see paragraph 0047 of Mone and note above regarding “rigid”).

Regarding claim 19, Falla discloses the limitations of claim 12, as discussed above, but fails to further disclose coupling a portion of fabric that extends substantially vertically from the second zone along an outer edge of the bra pad and to the first zone, and further wherein the portion of fabric is adapted to push a breast of the wearer forward to prevent the breast from bulging out of the bra pad.
However, Mone teaches a bra cup (11B) for a brassiere (10), wherein the bra cup includes an outer pad (111B) and a portion of fabric (sling 12B, which is made of a woven satin fabric, see paragraph 0047) that extends substantially vertically from a bottom portion of the outer pad along an outer edge of the bra pad and is coupled to a top portion of the outer pad (adjacent shoulder strap attachment point 20; see Figs. 1-6 and paragraphs 0042-0057), so as to provide additional support, uplift, and enhanced shape to the wearer’s breasts (see paragraphs 0046-0047, 0052-0057, and 0060).
Therefore, based on Mone’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Falla’s bra pad to further include a portion of fabric that extends substantially vertically from the second zone along an outer edge of the bra pad and is coupled to the first zone; as doing so would provide additional support, uplift, and enhanced shape to the wearer’s breasts.
Regarding the limitation “wherein the portion of fabric is adapted to push a breast of the wearer forward to prevent the breast from bulging out of the bra pad,” Mone teaches wherein the breast sling (12B) is configured to provide directional support while decreasing the appearance of “unsightly bulges” (see paragraphs 0046-0047, 0052-0057, and 0059-0060), and is therefore capable of pushing a breast of the wearer forward to prevent the breast from bulging out of the bra pad, depending on the intended wearer’s breast size/proportions. See also Fig. 6 which clearly depicts wherein the sling (12) is configured to support the weight of the wearer’s breast to allow the breast to be pushed at least slightly in a forward direction (i.e., towards the left side of Fig. 6). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
It is noted that the recitation of “wherein the portion of fabric is adapted to push a breast of the wearer forward to prevent the breast from bulging out of the bra pad” is a functional limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Falla and Mone together teach the structure as claimed and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 20, the modified method of Falla (i.e., Falla in view of Mone) is further disclosed to comprise overlapping the portion of fabric (12B of Mone) with a portion of the first zone (portion of cup 95 of Falla not covered by support layer 35, see Fig. 12 of Falla in conjunction with Fig. 2 of Mone) to create a section of rigid material (due to the “rigid” woven satin fabric of sling 12B of Mone; see paragraph 0047 of Mone and note above regarding “rigid”).

Claim 11 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Liu, or, in the alternative, under 35 U.S.C. 103 as obvious over Liu, as applied to claim 1 above, in view of Jagaric et al. (herein Jagaric)(US PG Pub 2005/0208875).
Regarding claim 11, Liu discloses the limitations of claim 1, as discussed above, but fails to explicitly disclose wherein the bra pad is configured to be incorporated into one of a camisole, a tank top, a slip, a dress, and a bathing suit.
However, Liu discloses discrete bra pads (2) that are capable of being incorporated into an outer garment such as a camisole, tank top, dress, or bathing suit (see Figs. 2-8). It is noted that the camisole, tank top, dress, and/or bathing suit are not positively claimed, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
Furthermore, it has been held that the recitation that an element is “adapted to” or “configured to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
Alternatively, Liu fails to disclose wherein the bra pad is configured to be incorporated into one of a camisole, a tank top, a slip, a dress, and a bathing suit, and only discloses wherein the bra pad (2) is configured to be incorporated into a brassiere (1, see Fig. 1).
	However, Jagaric teaches a bra pad (52, 54) which are configured to be incorporated into a brassiere or other breast-covering garment such as a camisole, slip, or bathing suit (see Fig. 9 and paragraphs 0002 and 0053), so as to provide padding to the garment as desired, to accentuate the wearer’s figure, provide breast support, and/or conceal the outline of the wearer’s breast/nipples for modesty purposes (see paragraphs 0002-0006 and 0053).
	Therefore, based on Jagaric’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated Liu’s bra pads into another breast-covering garment such as a camisole, slip, or bathing suit; as doing so would provide padding to the garment as desired, to accentuate the wearer’s figure, provide breast support, and/or conceal the outline of the wearer’s breast/nipples for modesty purposes.
Furthermore, such a modification would be nothing more than a simple substitution of one known breast-covering garment type for another (i.e., a brassiere versus a camisole, slip, or bathing suit; see paragraphs 0002 and 0053 of Jagaric). In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, as applied to claim 12 above, in view of Jagaric.
Regarding claim 22, Liu discloses the limitations of claim 12, as discussed above, but fails to further disclose incorporating the bra pad into one of a camisole, a tank top, a slip, a dress, and a bathing suit. Instead, Liu only discloses incorporating the bra pad (2) into a brassiere (1, see Fig. 1).
	However, Jagaric teaches a method of manufacturing a bra pad (52, 54; see Figs. 1-9 and paragraphs 0046-0070) and further incorporating the bra pad into a brassiere or other breast-covering garment such as a camisole, slip, or bathing suit (see paragraphs 0002 and 0053), so as to provide padding to the garment as desired, to accentuate the wearer’s figure, provide breast support, and/or conceal the outline of the wearer’s breast/nipples for modesty purposes (see paragraphs 0002-0006 and 0053).
	Therefore, based on Jagaric’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated Liu’s bra pads into another breast-covering garment such as a camisole, slip, or bathing suit; as doing so would provide padding to the garment as desired, to accentuate the wearer’s figure, provide breast support, and/or conceal the outline of the wearer’s breast/nipples for modesty purposes.
Furthermore, such a modification would be nothing more than a simple substitution of one known breast-covering garment type for another (i.e., a brassiere versus a camisole, slip, or bathing suit; see paragraphs 0002 and 0053 of Jagaric). In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Huang (US Patent No. 6,398,620) teaches a bra pad made of a stretchable foam material and including a less elastic support portion at the bottom of the bra pad, and Liu (US PG Pub 2007/0298682) teaches a bra pad having various support zones made of non-stretchable or substantially non-stretchable fabrics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732